Order, Supreme Court, New York County (Carol H. Arber, J.), entered December 1, 1991, which, inter alia, granted defendants Small and Raichlin’s motion for summary judgment dismissing the causes of action pleaded in plaintiff’s complaint, unanimously affirmed, without costs.
Plaintiff failed to state any independent theory of liability as against the defendant insurance agents, except those sounding in indemnity or contribution. Since the plaintiff insurer prevailed in the main action, no subsequent claim of indem*242nity and/or contribution may be asserted (cf., Ulysse v Nelsk Taxi, 135 AD2d 528, lv denied 73 NY2d 702; compare, Cohen Agency v Perlman Agency, 51 NY2d 358). Concur — Sullivan, J. P., Rosenberger, Asch, Kassal and Rubin, JJ.